Citation Nr: 1244025	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-40 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU) (prior to May 9, 2012).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from June 1959 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

Prior to the date of assignment of a 100 percent schedular rating for hearing loss in May 2012, the Veteran's service-connected hearing loss and tinnitus met the threshold requirements for eligibility to TDIU, and together prevented the Veteran from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU, prior to May 9, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2012).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for entitlement to a TDIU prior to May 9, 2012.  Accordingly, no further development is required for this claim.  

Applicable Legal Criteria-TDIU

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).




Analysis

The Veteran is in receipt of service-connected compensation benefits for hearing loss and tinnitus.  He was granted a 100 percent schedular evaluation for his hearing loss in a June 2012 rating decision while his appeal for a TDIU had been perfected.  While a 100 percent schedular rating was assigned from May 9, 2012 to the present, the Veteran contends that a TDIU should be granted prior to the assignment of the schedular rating.  

The Veteran's bilateral hearing loss was given a disability evaluation of 60 percent effective from March 2009, with an 80 percent evaluation assigned from July 2010 until, as noted, the total disability evaluation was assigned in May 2012.  The application for TDIU was received subsequent to the assigned 60 percent rating, and the Veteran met the initial threshold requirements for TDIU at the time of the filing of his claim for that benefit in July 2009.  38 C.F.R. § 4.16(a).  

At issue, then, is whether his service-connected disabilities, which consist solely of bilateral hearing loss and tinnitus, prohibited the Veteran from engaging in any substantially gainful employment prior to the award of the schedular 100 percent rating.  The Board concludes that they did.  

Indeed, The Veteran submitted two separate private records from his treating audiologists.  The earliest of these, dated in January 2010, was dated less than a year following the award of the 60 percent rating, and only several months after the initial filing of a claim for TDIU.  This examiner explained that the Veteran's "severe to profound hearing loss and tinnitus have essentially rendered him unemployable."  The audiologist explained that the Veteran needed "to avoid working in any environment in which there is excessive noise," as such noise would exacerbate the conditions.  He further went on to state that the Veteran could not function in a capacity where face-to-face or telephone communication was required, and that there would be a significant safety risk in jobs relating to transportation or the operation of machinery.  The audiologist concluded that the service-connected hearing loss would "significantly impair his employability in most job assignments with or without adaptation."  

The Veteran was afforded a VA examination in July 2010 which also noted severe to profound sensorineural bilateral hearing loss, with "very poor speech discrimination bilaterally."  Despite this, the VA audiologist felt that with reasonable accommodation under the Americans with Disabilities Act (ADA), the hearing loss alone "should not significantly affect vocational potential."  The examiner concluded that "employment would be feasible if requiring little interaction from the public."  No reference was made to the January 2010 private audiologist's note, nor was there any mention of the Veteran's inability to operate machinery or transportation equipment due to hearing difficulties.  Moreover, the opinion is hardly an unequivocal endorsement of the Veteran's ability to work with his profound hearing loss.  Indeed, it was only stated that employment would be feasible when not interacting with the public.  As even the most sedentary of jobs require speaking with co-workers/supervisors, in person and on the telephone, a situation imagined by the examiner as a viable employment scenario is rather unlikely. 

A second private opinion, dated in January 2011, essentially confirmed the other private audiologist's note of the prior year.  This clinician confirmed that the Veteran must avoid being in an area with "any noise," as it would exacerbate hearing loss, and stated that the hearing loss and tinnitus make the Veteran "essentially unemployable."  

A VA examination of May 2012 confirmed the findings of the private audiologist with respect to employability, and as there had been an increase in measurable hearing loss acuity, a 100 percent rating was assigned by the RO pursuant to this examination report.  It is noted that the speech discrimination scores, reported as less than 70% bilaterally in 2012, were of the same severity as noted in the prior VA examination of 2010.  

Regarding other evidence, the Board notes that a clinical report, dated in September 2009, noted that "half of [the Veteran's] inner ear is missing due to noise."  It was determined that "nothing could be done" about this severe hearing loss.  In additional support of his claim, the Veteran submitted letters from his spouse, also dated in 2009, which indicated that the Veteran cannot hear the telephone when it is right next to him, and that he is unable to drive except in his small town because of his inability to hear.  The Veteran's wife explained that she is his full-time caregiver, and is afraid to leave him by himself due to the hearing loss and other nonservice-connected comorbid disorders.  

Essentially, the record reflects that the Veteran has had a severe to profound hearing loss since the time proximate to the filing of his claim for a TDIU.  He has been unable to hear the telephone when it is close to him, is unable to drive in all but the most limited circumstances, and has been clinically assessed, in 2010 and 2011, as being essentially unemployable as due to hearing loss and tinnitus.  The only evidence which suggests that the Veteran had some type of capability for employment prior to the assignment of the total disability rating did not consider the private evidence of record, and even without doing that, only imagined that the Veteran could work in a place where he would have no public interaction.  Given this, the Board is able to conclude that, especially the Veteran's hearing loss, but also his tinnitus, which are both service-connected disorders,  have prevented substantially gainful employment prior to the assignment of a 100 percent schedular rating in May 2009.  Based on this, a TDIU, prior to the close-out date of May 9, 2012, is granted.  


ORDER

Entitlement to a TDIU, prior to the close-out date of May 9, 2012, is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


